UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                           Staff Sergeant JOSEPH L. CAMACHO JR
                                     United States Air Force

                                              ACM S32324

                                          29 September 2016

         Sentence adjudged 19 May 2015 by SPCM convened at Andersen Air Force
         Base, Guam. Military Judge: Gregory O. Friedland (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 30 days, and
         reduction to E-4.

         Appellate Counsel for Appellant: Major Isaac C. Keenen.

         Appellate Counsel for the United States: Captain Tyler B. Musselman and
         Gerald R. Bruce, Esquire.

                                                  Before

                             DUBRISKE, HARDING, and C. BROWN
                                   Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



C. BROWN, Judge:

       A military judge sitting as a special court-martial convicted Appellant, pursuant to
his pleas, of wrongfully using methamphetamine in violation of Article 112a, UCMJ, 10
U.S.C. § 912a. The military judge sentenced Appellant to a bad-conduct discharge,
confinement for 30 days, restriction to the limits of Andersen Air Force Base for two
months, hard labor without confinement for two months, and reduction to E-4. The military
judge also made a clemency recommendation to the convening authority to consider
mitigating the bad-conduct discharge to confinement for five months or, in the alternative,
waive the mandatory forfeitures under Article 58b, UCMJ, 10 U.S.C. § 858b, for the
benefit of Appellant’s dependents. Pursuant to Appellant’s pretrial agreement, a charge
and specification of larceny in violation of Article 121, UCMJ, 10 U.S.C. § 921, was
dismissed with prejudice upon announcement of sentence. The convening authority
approved only so much of the sentence that called for a bad-conduct discharge,
confinement for 30 days, and reduction to E-4. Additionally, he waived the mandatory
forfeitures for one month or until release from confinement, whichever came sooner.

       On appeal, Appellant asserts his sentence is inappropriately severe. We disagree
and affirm.

                                                  Background

        Appellant was a non-commissioned officer and security forces member who was
qualified as a “Phoenix Raven” and a member of the installation’s flyaway security team.1
These additional qualifications led to frequent temporary duty (TDY) where Appellant
provided security for Air Mobility Command aircraft and personnel as they transited to and
from various Areas of Responsibility (AOR), including travel into combat AORs. The
significant amount of time spent TDY was a source of stress for his family. The rigorous
travel, coupled with a change in his spouse’s religious practices, led to his family staying
in Washington State near Joint Base Lewis-McChord when Appellant was reassigned to
Anderson Air Force Base, Guam in 2013, despite both Appellant and his wife being
originally from Guam. Appellant claims the stress of being separated from his family and
his spouse’s stringent religious practices led him to start drinking heavily and eventually
factored into his one-time use of methamphetamine.

        Additional facts necessary to resolve the assignment of error are included below.

                                         Sentence Appropriateness

       Appellant alleges that a bad-conduct discharge is unreasonably severe for the
offense of which he was convicted.2 We review sentence appropriateness de novo. United
States v. Lane, 64 M.J. 1, 2 (2006); United States v. Baier, 60 M.J. 382, 383-84 (2005).
We “may affirm only such findings of guilty and the sentence or such part or amount of
the sentence, as [we find] correct in law and fact and determine[], on the basis of the entire
record, should be approved.” Article 66(c), UCMJ, 10 U.S.C. § 866(c). We assess

1
  Air Mobility Command’s (AMC) Phoenix Raven program, implemented in 1997, consists of teams of specially
trained security forces personnel dedicated to providing security for AMC aircraft that transit high terrorist and
criminal threat areas.
2
  Appellant asks the court to review the sentence based upon whether it was ‘reasonable” or “unreasonable,” citing
United States v. Quiroz, 55 M.J. 334, 339 (C.A.A.F. 2001). As the Quiroz test for unreasonable multiplication of
charges is inapposite here, we instead analyze the sentence in terms of its “appropriateness.” United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006); United States v. Baier, 60 M.J. 382, 383–84 (C.A.A.F. 2005); United States v. Bare, 63
M.J. 707, 714 (A.F. Ct. Crim. App. 2006), aff’d, 65 M.J. 35 (C.A.A.F. 2007).


                                                         2                                             ACM S32324
sentence appropriateness by considering Appellant, the nature and seriousness of the
offense, Appellant’s record of service, and all matters contained in the record of trial.
United States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982); United States v. Bare, 63 M.J.
707, 714 (A.F. Ct. Crim. App. 2006), aff’d, 65 M.J. 35 (2007).

       While we have a great deal of discretion in determining whether a particular
sentence is appropriate, we are not authorized to engage in exercises of clemency. United
States v. Healy, 26 M.J. 394, 395-96 (C.M.A. 1988).

       The maximum authorized sentence was the jurisdictional limit of the court-martial:
reduction to E-1, two-thirds forfeiture of pay per month for 12 months, confinement for 12
months, and a bad-conduct discharge. Appellant negotiated a pretrial agreement limiting
confinement to 90 days and permitting a bad-conduct discharge. The approved sentence
of a reduction to E-4, confinement for 30 days and a bad-conduct discharge was clearly
within the discretion of the convening authority.

       Appellant argues the approved sentence is unreasonably severe based upon his
offense being a one-time use of methamphetamine. Appellant cites several mitigating
factors to support his argument. He contends his extensive deployment history,
outstanding duty performance, and lack of disciplinary history weigh against the severe
punishment of a punitive discharge. Appellant further contends the deterioration of his
family life which he believes contributed to his drug use was partly attributable to his
military duty where he was often called to serve abroad.

        We have given individualized consideration to this Appellant, his conduct, his
military career and accomplishments, and the other relevant matters within the record of
trial. This includes the stress of Appellant’s family life and the sacrifices he made while
performing military duties around the world. While Appellant has an impressive military
record, the mitigating factors in this case must be balanced against the nature and
seriousness of the offense committed coupled with Appellant’s experience as a 31-year old
non-commissioned officer with over a decade of military service. The convening authority
granted clemency by not approving the adjudged restriction and hard labor without
confinement while waiving mandatory forfeitures for the benefit of Appellant’s
dependents. We conclude that the approved sentence is not inappropriately severe.




                                             3                                  ACM S32324
                                        Conclusion

       The findings and sentence are correct in law and fact, and no error materially
prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and 66(c), UCMJ,
10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence are AFFIRMED.




              FOR THE COURT

              KURT J. BRUBAKER
              Clerk of the Court




                                             4                                   ACM S32324